Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over DE MAINE (US 3,067,358, previously cited), in view of FURUTA (US 2017/0239741 A1, previously cited), in view of WILLIAMS (US 3,252,882, previously cited), and in view of KASAI (US 2013/0161242 A1, previously cited).
Regarding claim 1, De Maine discloses
	an electric discharge machining device [spark machining system, fig. 1] comprising:
[dielectric fluid working tank 20, fig. 1], having a prescribed capacity capable of immersing a work piece [workpiece 30, fig. 1] in an electric discharge machining fluid and accommodating the work piece [workpiece 30 immersed in dielectric fluid 11, fig. 1];
	a machining fluid supply tank [storage tank 10, fig. 1; supplies dielectric fluid 11], comprising:
	a dirty fluid tank [storage tank 10, fig. 1; receives used dielectric fluid 11];
	a pipe [drain line 36, outlet tube 12, tubing 15, tubing 17, and other lines/tubes/pipes, together, fig. 1], comprising:
	a drain pipeline [drain line 36, fig. 1] for discharging the electric discharge machining fluid in the machining tank to the dirty fluid tank by a free-fall drop [drain line 36 drains dielectric fluid working tank 20 through gravity, fig. 1];
	a first pipeline for purifying the dirty electric discharge machining fluid from the dirty fluid tank [outlet tube 12, and tubing 15, cooperating with filtering unit 14, fig. 1] and sending the clear electric discharge machining fluid [tubing 17 sends filtered dielectric fluid 11 from filtering unit 14, fig. 1]; and
	a second pipeline for sending the clear electric discharge machining fluid to the machining tank [tubing exiting valve 18, dividing into tubing entering valve 19, and branch tubing 21, fig. 1].
However, De Maine does not explicitly disclose
	a dirty fluid tank that has a capacity smaller than the machining tank;

	a clear fluid tank that has a capacity smaller than the intermediate tank, is superposed above the dirty fluid tank and the intermediate tank, and causes the surplus clear electric discharge machining fluid to overflow to the intermediate tank; and
	the sum of capacities of the dirty fluid tank and the intermediate tank is larger than the capacity of the machining tank;
	a first pipeline sending the clear electric discharge machining fluid to the clear fluid tank; and
	a second pipeline for sending the clear electric discharge machining fluid from the clear fluid tank.
Furuta discloses a wire electrical discharge machine [wire electrical discharge machine 24, with machining tank 70, and dielectric working fluid storage tank 72, fig. 2]; Furuta teaches among other limitations
	a dirty fluid tank that has a capacity smaller than the machining tank1 [capacity of dielectric working fluid LQ set in contaminant tank 74 by fluid level sensor 90 and controller 92, fig. 2 and dielectric working fluid quality controller 16, fig. 1; smaller capacity set by comparing fluid level sensor 90, and fluid level sensor 94 in machining tank 70, fig. 2; relative capacity/fluid amounts among tanks capable of being set and maintained, para. 0054, Detailed Description];
	an intermediate tank that has a capacity smaller than the dirty fluid tank [capacity of dielectric working fluid LQ set in clean tank 76 by fluid level sensor 88 and controller 92, fig. 2 and dielectric working fluid quality controller 16, fig. 1; smaller capacity set by comparing fluid level sensor 88, and fluid level sensor 90 in contaminant tank 74, fig. 2; relative capacity/fluid amounts among tanks capable of being set and maintained, para. 0051, Detailed Description].
Williams discloses an electrolytic shaping apparatus [electrolytic shaping apparatus 10, and associated structures/features/components, figure]; Williams teaches among other limitations
	an intermediate tank [electrolyte storage zone 18, figure] is arranged so as to selectively communicate with the dirty fluid tank with a partition wall therebetween [electrolyte storage zone 18 communicates electrolyte with contaminated electrolyte storage zone 20, over baffle 64, figure], and causes a surplus clear electric discharge machining fluid to overflow across the partition wall [reusable electrolyte from housing 72 is transferred to electrolyte storage zone 18 and is able to overflow over baffle 64, figure and col. 4, line 75];
	a clear fluid tank [housing 72, figure];
[pipe 80, figure] for sending the clear electric discharge machining fluid from the clear fluid tank2 [pipe 80 sends reusable electrolyte from housing 72 to electrolyte storage zone 18, figure].
Kasai discloses an electrical discharge machine [electrical discharge machine, fig. 1]; Kasai teaches among other limitations
	a clear fluid tank is superposed above the dirty fluid tank and the intermediate tank3 [reservoir 6 is above clean fluid tank 4 and contaminated fluid tank 3, fig. 1], and causes the surplus clear electric discharge machining fluid to overflow to the intermediate tank [working fluid more than capacity of reservoir 6 is transferred from reservoir 6 to clean fluid tank 4, fig. 1];
	a first pipeline sending the clear electric discharge machining fluid to the clear fluid tank [means for working fluid to be transferred from reservoir 6 to clean fluid tank 4, shown as arrow, fig. 1].
Furuta further teaches among other limitations
	a clear fluid tank that has a capacity smaller than the intermediate tank [capacity of dielectric working fluid LQ capable of being set in tanks, such as capacity of clean tank 76 by fluid level sensor 88 and controller 92, fig. 2 and dielectric working fluid quality controller 16, fig. 1; smaller capacity set by comparing fluid level sensors such as fluid level sensor 88 in clean tank 76, fig. 2; relative capacity/fluid amounts among tanks capable of being set and maintained, para. 0051 and 0054, Detailed Description];
	the sum of capacities of the dirty fluid tank and the intermediate tank is larger than the capacity of the machining tank [capacity of dielectric working fluid LQ set in contaminant tank 74 by fluid level sensor 90; in clean tank 76 by fluid level sensor 88; and in machining tank 70; all cooperating with controller 92, fig. 2 and dielectric working fluid quality controller 16, fig. 1; relative capacity/fluid amounts among tanks capable of being set and maintained such that the sum of contaminant tank 74 fluid amount and clean tank 76 fluid amount total larger than machining tank 70 fluid amount, para. 0051 and 0054, Detailed Description].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the fluid tanks including a storage tank and working tank, and valves, of De Maine, by modifying the storage tank into a contaminant tank and a clean tank, and adding control through machining fluid level sensors and controllers, to manage overall fluid level/amount distribution, as taught by Furuta, for the purpose of managing machining fluid levels/amounts in multiple tanks, for the advantage of maintaining proper fluid amounts within target ranges [Furuta, para. 0051, Detailed Description: "the fluid amount (fluid level) of the dielectric working fluid LQ can be controlled so that the fluid amount (fluid level) of the dielectric working fluid LQ of the contaminant tank 74 is made to approach the target value or to fall within the allowable range, or so that the fluid amount (fluid level) of the dielectric working fluid LQ of the clean tank 76 is made to approach the target value or to fall within the allowable range"]. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the network of fluid tanks and valves, of De Maine, by modifying a storage tank into two storage zones separated by a partition, and by adding a housing for [Williams, col. 3 line 64: "The electrolyte recovered in the housing 72 is reusable in the electrolytic shaping apparatus 10 and is withdrawn from the housing 72 by a pipe 80 and passed to the electrolyte zone 18 in the storage tank 12"]. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the network of fluid tanks and valves, of De Maine, by adding a reservoir of clean fluid, with associated transfer means, as taught by Kasai, for the purpose of additional management of machining fluid levels/amounts in multiple tanks, for the advantage of having available a store of cleaned electrolyte [Kasai, para. 0031: "The filtered working fluid in the reservoir 6 is introduced into the clean fluid tank 4. The working fluid is delivered from the reservoir 6 to the clean fluid tank 4 by a pump (not shown) or natural gravitational flow"]. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the fluid tanks and valves, of De Maine, by adding further control through machining fluid level sensors as necessary, and controllers, to manage overall fluid level/amount distribution, as taught by Furuta, for the purpose of managing machining fluid levels/amounts in multiple tanks, for the advantage of maintaining proper fluid amounts within target ranges [Furuta, para. 0054, Detailed Description: "if the fluid amount of the dielectric working fluid LQ retained in the machining tank 70 fluctuates, then by providing a fluid level sensor 94 in the machining tank 70 (shown by the dashed line in FIG. 2), and considering the fluid level detected by the fluid level sensor 94, the fluid amount of the dielectric working fluid LQ of the wire electrical discharge machines 24 (24a, 24b) may also be determined"]. 

Regarding claim 2, De Maine, Furuta, Williams, and Kasai discloses substantially all the limitations as set forth above, such as
	the electric discharge machining device, the capacity of the machining fluid supply tank, and the capacity of the machining tank.
However, De Maine does not explicitly disclose
	the capacity of the machining fluid supply tank is 1.5 times or more to 2 times or less of the capacity of the machining tank.
Furuta teaches among other limitations
	the capacity of the machining fluid supply tank is 1.5 times or more to 2 times or less of the capacity of the machining tank [capacity of dielectric working fluid LQ set in contaminant tank 74 by fluid level sensor 90; in clean tank 76 by fluid level sensor 88; and in machining tank 70; all cooperating with controller 92, fig. 2 and dielectric working fluid quality controller 16, fig. 1; relative capacity/fluid amounts among tanks capable of being set and maintained such that the sum of contaminant tank 74 fluid amount and clean tank 76 fluid amount total larger than machining tank 70 fluid amount by a multiplication factor, para. 0051 and 0054, Detailed Description].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the fluid tanks including a storage tank and working tank, and valves, of De Maine, by modifying the storage tank into a contaminant tank and a clean tank, and adding control through machining fluid level sensors and controllers, to manage overall fluid level/amount distribution, as taught by Furuta, for the purpose of managing machining fluid levels/amounts in multiple tanks, for the advantage of maintaining proper fluid amounts [Furuta, para. 0054, Detailed Description: "if the fluid amount of the dielectric working fluid LQ retained in the machining tank 70 fluctuates, then by providing a fluid level sensor 94 in the machining tank 70 (shown by the dashed line in FIG. 2), and considering the fluid level detected by the fluid level sensor 94, the fluid amount of the dielectric working fluid LQ of the wire electrical discharge machines 24 (24a, 24b) may also be determined"].

Regarding claim 3, De Maine, Furuta, Williams, and Kasai discloses substantially all the limitations as set forth above, such as
	the electric discharge machining device, the clear electric discharge machining fluid, the intermediate tank, the clear fluid tank, and the machining tank.
	De Maine further discloses
	a third pipeline is provided [branch tubing 21and valve 22, fig. 1]
	sends the clear electric discharge machining fluid directly to the machining tank [tubing entering valve 19 then directly enters working tank 20, fig. 1].
However, De Maine does not explicitly disclose
	sends the clear electric discharge machining fluid from the intermediate tank to the clear fluid tank.
Williams teaches among other limitations
[line 70, figure, transmits electrolyte to housing 72, in a modification of branch tubing 21 of De Maine].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the network of fluid tanks and valves, of De Maine, by adding a line to housing for reusable electrolyte, as taught by Williams, for the purpose of additional management of machining fluid levels/amounts in multiple tanks as required to rebalance fluid distribution, for the advantage of having available a store of cleaned electrolyte [Williams, col. 3 line 64: "The electrolyte recovered in the housing 72 is reusable in the electrolytic shaping apparatus 10 and is withdrawn from the housing 72 by a pipe 80 and passed to the electrolyte zone 18 in the storage tank 12"].

Claims 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over DE MAINE (US 3,067,358, previously cited), in view of FURUTA (US 2017/0239741 A1, previously cited), in view of WILLIAMS (US 3,252,882, previously cited), and in view of KASAI (US 2013/0161242 A1, previously cited), as applied to claims 1 – 3 above, in view of HORI (US 5,401,931, previously cited).
Regarding claim 4, De Maine, Furuta, Williams, and Kasai discloses substantially all the limitations as set forth above, such as
	the electric discharge machining device, the partition wall, the clear electric discharge machining fluid, the intermediate tank, the clear fluid tank, and the machining tank.
However, De Maine does not explicitly disclose
	a communication passage is provided on a bottom side of the partition wall, and a switching device is provided which selectively communicates the communication passage and operates so as to keep the communication passage normally closed and to open the communication passage during a period in which the clear electric discharge machining fluid is sent to the empty machining tank until the machining tank is fully filled to communicate the dirty fluid tank with the intermediate tank.
Hori discloses a wire-cut electroerosion apparatus [wire-cut electroerosion apparatus 1, fig. 2]; Hori teaches among other limitations
	a communication passage is provided on a bottom side of the partition wall [base container member 12, first movable U-shaped frame member 13, and second movable frame member 14 form a wall for work tank 6 which holds fluid, fig. 1A; first movable U-shaped frame member 13 is moved upward to effect an opening between lower edge of first movable U-shaped frame member 13 and upper edge of base container member 12, fig. 1A], and a switching device is provided [pantograph driving means 21, drive shaft 30, and associated structures/features/components, fig. 1A, and drive motor 32, fig. 3 raise upward first movable U-shaped frame member 13, fig. 5] which selectively communicates the communication passage and operates so as to keep the communication passage normally closed and to open the communication passage during a period [upward first movable U-shaped frame member 13 is raised upward, when fluid is to be moved out of work tank 6, col. 8 line 31, Detailed Description].
Furuta teaches among other limitations
[capacity of dielectric working fluid LQ set in contaminant tank 74 by fluid level sensor 90; in clean tank 76 by fluid level sensor 88; and in machining tank 70; all cooperating with controller 92, fig. 2 and dielectric working fluid quality controller 16, fig. 1; fig. 1 valves 38, 46, 58, et. al. distribute relative capacity/fluid amounts among tanks,  capable of being set and maintained such that movement of fluid from contaminant tank 74 to clean tank 76 is enabled until fluid level sensor 88 in machining tank 70 indicates full level/amount, para. 0051 and 0054, Detailed Description].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the fluid tanks including a storage tank and working tank, and valves, of De Maine, by modifying the storage tank by adding a movable wall with driving means, to automate barrier control to control the movement of a fluid, as taught by Hori, for the purpose of managing machining fluid levels/amounts in a tank, for the advantage of maintaining a leak-proof barrier when required that can be easily opened/closed to move a fluid as required [Hori, col. 8 line 31, Detailed Description: "As soon as the dielectric fluid is drained after a machining operation, the movable frame members 13 and 14 may be lowered, thereby lowering the front and side walls of the work tank 6 below the workpiece 11"]. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the fluid tanks including a storage tank and working tank, and valves, of De Maine, by modifying the storage tank into a contaminant tank and a clean tank, and adding control through machining fluid level sensors and controllers, to manage overall fluid level/amount distribution, as taught by Furuta, for the purpose of managing machining fluid levels/amounts in multiple tanks, for the advantage of maintaining proper fluid amounts [Furuta, para. 0054, Detailed Description: "if the fluid amount of the dielectric working fluid LQ retained in the machining tank 70 fluctuates, then by providing a fluid level sensor 94 in the machining tank 70 (shown by the dashed line in FIG. 2), and considering the fluid level detected by the fluid level sensor 94, the fluid amount of the dielectric working fluid LQ of the wire electrical discharge machines 24 (24a, 24b) may also be determined"].

Regarding claim 6, De Maine, Furuta, Williams, and Kasai discloses substantially all the limitations as set forth above, such as
	the electric discharge machining device, the partition wall, the clear electric discharge machining fluid, the intermediate tank, the clear fluid tank, and the machining tank.
However, De Maine does not explicitly disclose
	a communication passage is provided on a bottom side of the partition wall, and a switching device is provided which selectively communicates the communication passage and operates so as to keep the communication passage normally closed and to open the communication passage during the machining to communicate the dirty fluid tank with the intermediate tank.
Hori teaches among other limitations
	a communication passage is provided on a bottom side of the partition wall [base container member 12, first movable U-shaped frame member 13, and second movable frame member 14 form a wall for work tank 6 which holds fluid, fig. 1A; first movable U-shaped frame member 13 is moved upward to effect an opening between lower edge of first movable U-shaped frame member 13 and upper edge of base container member 12, fig. 1A], and a switching device is provided [pantograph driving means 21, drive shaft 30, and associated structures/features/components, fig. 1A, and drive motor 32, fig. 3 raise upward first movable U-shaped frame member 13, fig. 5] which selectively communicates the communication passage and operates so as to keep the communication passage normally closed and to open the communication passage during the machining [upward first movable U-shaped frame member 13 is raised upward, when fluid is to be moved out of work tank 6, col. 8 line 31, Detailed Description].
Furuta teaches among other limitations
	to communicate the dirty fluid tank with the intermediate tank. [capacity of dielectric working fluid LQ set in contaminant tank 74 by fluid level sensor 90; in clean tank 76 by fluid level sensor 88; and in machining tank 70; all cooperating with controller 92, fig. 2 and dielectric working fluid quality controller 16, fig. 1; fig. 1 valves 38, 46, 58, et. al. distribute relative capacity/fluid amounts among tanks,  capable of being set and maintained such that movement of fluid from contaminant tank 74 to clean tank 76 is enabled until fluid level sensor 88 in machining tank 70 indicates a machining level/amount, para. 0051 and 0054, Detailed Description].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the fluid tanks including a storage tank and working tank, and valves, of De Maine, by modifying the storage tank by adding a movable wall with driving means, to automate barrier control to control the movement of a fluid, as taught by Hori, for the purpose of managing machining fluid levels/amounts in a tank, for the advantage of maintaining a leak-proof barrier when required that can be easily opened/closed to move a [Hori, col. 8 line 31, Detailed Description: "As soon as the dielectric fluid is drained after a machining operation, the movable frame members 13 and 14 may be lowered, thereby lowering the front and side walls of the work tank 6 below the workpiece 11"]. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the fluid tanks including a storage tank and working tank, and valves, of De Maine, by modifying the storage tank into a contaminant tank and a clean tank, and adding control through machining fluid level sensors and controllers, to manage overall fluid level/amount distribution, as taught by Furuta, for the purpose of managing machining fluid levels/amounts in multiple tanks, for the advantage of maintaining proper fluid amounts within target ranges [Furuta, para. 0054, Detailed Description: "if the fluid amount of the dielectric working fluid LQ retained in the machining tank 70 fluctuates, then by providing a fluid level sensor 94 in the machining tank 70 (shown by the dashed line in FIG. 2), and considering the fluid level detected by the fluid level sensor 94, the fluid amount of the dielectric working fluid LQ of the wire electrical discharge machines 24 (24a, 24b) may also be determined"].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over DE MAINE (US 3,067,358, previously cited), in view of FURUTA (US 2017/0239741 A1, previously cited), in view of WILLIAMS (US 3,252,882, previously cited), in view of KASAI (US 2013/0161242 A1, previously cited), and in view of HORI (US 5,401,931, previously cited), as applied to claims 1 – 4, and 6 above, in view of YOSHIZAKI ET AL (US 2014/0083536 A1, previously cited).
Regarding claim 5, De Maine, Furuta, Williams, Kasai, and Hori discloses substantially all the limitations as set forth above, such as

	De Maine further discloses
	a fourth pipeline is provided which sends from the dirty fluid tank [line 41 and valve 42, fig. 1].
However, De Maine does not explicitly disclose
	sends the clear electric discharge machining fluid from the dirty fluid tank directly to the machining tank.
Yoshizaki discloses an electric discharge machine [contaminated-fluid storage type, fig. 4]; Yoshizaki teaches among other limitations
	sends the clear electric discharge machining fluid from the dirty fluid tank directly to the machining tank [line cooperating with pump 16, supplying contaminated fluid 9 from contaminated fluid tank 6 to working tank 5, fig. 4].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the storage tank and network of fluid tanks and valves, of De Maine, by modifying a storage tank to have a fluid line leading directly to a working tank, as taught by Yoshizaki, for the purpose of additional management of machining fluid levels/amounts in multiple tanks, for the advantage of making available to a working tank an alternative source of fluid [Yoshizaki, para. 0012, Background: "a working fluid supply device configured to switch, by means of an external operation, between a mode (first fluid circuit) in which a contaminated fluid 9 in a contaminated fluid tank 6 is drawn up by a single pump 16 and force-fed to a filter 8 through a first valve or a mode (second fluid circuit) in which the contaminated fluid 9 is supplied to a working tank 5 through a second valve"].

Response to Amendment
The Claims, Drawings, and Specification, filed on 03/10/2021 are acknowledged.

A.	With respect to the drawing objection, for the claim 1 limitation “an electric discharge machining fluid” not being shown in a drawing, the Applicant submitted replacement drawing sheets and amended specification, filed on 03/10/2021, which overcomes the drawing objection, because replacement drawings and amended specification describe electric discharge machining fluid F, which is considered as not new matter, because the specification, filed on 01/10/2019, page 8 line 23 (para. 0023), Detailed Description recites the electric discharge machining fluid.

Response to Argument
The Remarks/Arguments, filed on 03/10/2021, is acknowledged.

A.	With respect to the rejection of claims 1 – 3 under 35 USC 103 of De Maine, Furuta, Williams, and Kasai, regarding independent claim 1, The Applicant argues, filed on 02/17/2021, page 12 line 6 and thereafter: “In rejecting claim 1 at issue, the Office indicated that Furuta’s [0054] discloses the feature of “a dirty fluid tank that has a capacity smaller than the machining tank” recited in claim 1 on page 6. However, Applicant respectfully submits that Furuta reference fails to expressly teach or inherently suggest this feature recited in claim 1. Specifically, according to paragraph [0054] of Furuta, it reads in part, “Since the fluid amount of the dielectric working fluid LQ retained in the machining tanks 70 is kept constant, the fluid amount of the dielectric working fluid LQ of the wire electrical discharge machines 24 (24a, 24b) can be determined from the fluid level of the dielectric working fluid LQ of the contaminant tanks 74 and the fluid level of the dielectric working fluid LQ of the clean tanks 76.”. As such, Furuta’s [0054] teaches that the fluid level of machining tanks 70 can be retained by the LQ in the contaminant tanks 74 and the LQ of clean tanks 76, rather than the capacity relationship between machining tanks 70 and contaminant tanks 74. As such, Furuta’s [0054] actually fails to expressly teach or inherently suggest the feature of “a dirty fluid tank that has a capacity smaller than the machining tank” recited in claim 1. Moreover, the Office indicated that Furuta’s [0051] discloses the feature of “an intermediate tank that has a capacity smaller than the dirty fluid tank” recited in claim 1 on page 6. However, Applicant respectfully submits that Furuta reference fails to expressly teach or inherently suggest this feature recited in claim 1. Specifically, according to paragraph [0051] of Furuta, it reads in part, “[[0]]n the basis of the fluid levels of the dielectric working fluids LQ detected by the fluid level sensors 88, 90, the dielectric working fluid quality controller 16 determines a fluid amount of the dielectric working fluid LQ to be supplied from the contaminant tank 74 to the clean tank 76, and a dielectric working fluid LQ of the determined fluid amount is supplied to the clean tank 76.”. As such, Furuta’s [0051] teaches that the fluid levels of contaminant tanks 74 and clean tanks 76 are respectively detected whether reached their respective target values or not by the sensors 88 and 90, rather than the capacity relationship between contaminant tanks 74 and clean tanks 76. As such, Furuta’s [0051] fails to expressly teach or inherently suggest the feature of “an intermediate tank that has a capacity smaller than the dirty fluid tank” recited in claim 1. Furthermore, the Office indicated that Furuta’s [0051] and [0054] discloses the features of “a clear fluid tank that has a capacity smaller than the intermediate tank” and “the sum of capacities of the dirty fluid tank and the intermediate tank is larger than the capacity of the machining tank” recited in claim 1 on pages 7 and 8. However, based on the foregoing reasons, it is not persuasive to Applicant. As a matter of fact, Furuta’s [0051] and [0054] does not actually disclose the capacity relationships between machining tanks 70, contaminant tanks 74 and clean tanks 76. As such, Furuta’s [0051] and [0054] fails to expressly teach or inherently suggest these features recited in claim 1. In addition, the Office indicated that Williams discloses the feature of “a second pipeline for sending the clear electric discharge machining fluid from the clear fluid tank to the machining tank” recited in claim 1 on page 7. However, Applicant respectfully disagrees on said interpretation and traverse the rejections for at least the reasons set forth below. The second pipeline recited in claim 1 is sending the clear electric discharge machining fluid from the clear fluid tank to the machining tank. However, according to Williams disclosure, the pipe 80 which is interpreted as the second pipe line as claimed in claim 1 is actually a pipeline sending reusable electrolyte from housing 72 (corresponding to the clear fluid tank of the present application) to electrolyte storage zone 18 (corresponding to the intermediate tank of the present application), rather than sending to the machining tank. Accordingly, the pipe 80 as proposed by William is not properly interpreted as the second pipeline as claimed in claim 1 of the present application. Moreover, the Office has interpreted Kasai’s reservoir 6, clean fluid tank 4 and contaminated fluid tank 3 as the clear fluid tank, intermediate tank and dirty fluid tank as claimed in claim 1 of the present application, and based on these interpretations, the Office further indicates that Kasai discloses the feature of “a clear fluid tank is superposed above the dirty fluid tank and the intermediate tank” recited in claim 1 of the present application. That is, the clean fluid tank 4 of Kasai has been interpreted as the intermediate tank in line 7 of page 7. However, in line 12 of the same page in the Office, the same component of “clean fluid tank 4” has been further interpreted as the clear fluid tank claimed in claim 1 of the present application. In other words, the same component of clean fluid tank 4 in Kasai is not only considered as the intermediate tank of the present application, but also considered as the clean fluid tank of the present disclosure. Applicant respectfully submits that the rejections are not reasonable.”
Examiner's response: Applicant's arguments, see above, with respect to the rejection of claims 1 – 3 under 35 USC 103 of De Maine, Furuta, Williams, and Kasai have been fully considered but they are not persuasive. The rejection of claims 1 – 3 under 35 USC 103 of De Maine, Furuta, Williams, and Kasai is respectfully maintained, because claim 1 is not amended pertaining to limitations analyzed in the Office action, filed on 12/11/2020. Further elaboration/clarification of the analysis showing that De Maine, Furuta, Williams, and Kasai disclose/suggest all the limitations in claim 1 is presented in this Office Action, see analysis above.
In response to Applicant’s arguments that Furuta does not teach/suggest a dirty fluid tank that has a capacity smaller than the machining tank, it is respectfully argued, that, in an elaboration, controller 92, fig. 2 and controller 16, fig. 1 open valves 38 (38a, 38b), 42, 54a, and 58 (58a, 58b), fig. 1 as recited in para. 0051 Detailed Description; and as required, makes the dielectric working fluid LQ level (capacity) of contaminant tank 74 detected by fluid sensor 90 to be such that the fluid amount is less than the fluid amount corresponding to the fluid level (capacity) of machining tank 70 detected by fluid level sensor 94, fig. 2. In a modification of De Maine and Furuta, the fluid levels set by Furuta controller 92 and controller 16 are considered as capacities of fluid tanks.
In response to Applicant’s arguments that Williams pipe 80 is not the second pipeline of claim 1, it is respectfully argued that, in an elaboration, pipe 80 is described to clarify that, in a modification of De Maine and Williams, fluid from Williams housing 72, fig., corresponding to claim 1 clear fluid tank is the source of fluid being delivered to electrolyte storage zone 18; the claim 1 second pipeline is disclosed/suggested by De Maine tubing exiting valve 18, fig. 1.
In response to Applicant’s arguments that Kasai clean fluid tank 4 is considered as the claim 1 intermediate tanks and as the claim 1 clean fluid tank, it is respectfully argued that, in an elaboration, in a modification of De Maine and Kasai, reservoir 6, fig. 1 is considered as claim 1 clear fluid tank. In a modification of De Maine and Williams, Williams electrolyte storage zone 18, fig. is considered as claim 1 intermediate tank, see Office action page 6 line 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KASAI ET AL (US 2012/0228201 A1) discloses a working fluid system of an electric discharge machine.
KAWAI ET AL (US 5,386,094) discloses a dielectric fluid system of an electrical discharge machine.
ASO ET AL (US 4,857,688) discloses a machining fluid supply of an electrical discharge machine.


Applicant’s response did not amend claim 1 pertaining to limitations related to the structures/features/components analyzed in the Office action, filed on 12/11/2020. Further elaboration/clarification of the analysis showing that the previously cited reference discloses/suggests all the limitations in the claim are presented in this Office Action.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASAHIKO MURANAMI whose telephone number is (571)272-9293.  The examiner can normally be reached on Mon-Fri 10:00AM-19:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MASAHIKO MURANAMI/
Examiner, Art Unit 3761
05/21/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 To elaborate, Furuta controller 92, fig. 2 and controller 16, fig. 1 open valves 38 (38a, 38b), 42, 54a, and 58 (58a, 58b), fig. 1 as recited in para. 0051 Detailed Description; and as required, makes the dielectric working fluid LQ level (capacity) of contaminant tank 74 detected by fluid sensor 90 to be such that the fluid amount is less than the fluid amount corresponding to the fluid level (capacity) of machining tank 70 detected by fluid level sensor 94, fig. 2. In a modification of De Maine and Furuta, the fluid levels set by Furuta controller 92 and controller 16 are considered as capacities of fluid tanks.
        2 To elaborate, Williams pipe 80 is described to clarify that, in a modification of De Maine and Williams, fluid from Williams housing 72, fig., corresponding to claim 1 clear fluid tank is the source of fluid being delivered to electrolyte storage zone 18; the claim 1 second pipeline is disclosed/suggested by De Maine tubing exiting valve 18, fig. 1.
        3 To elaborate, Kasai reservoir 6, fig. 1 is considered as claim 1 clear fluid tank. In a modification of De Maine and Williams, Williams electrolyte storage zone 18, fig. is considered as claim 1 intermediate tank, see Office action page 6 line 14.